Appeal Dismissed and Memorandum Opinion filed December 17, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00713-CV

          HENRY TOWNSEND AND GOLDIE SMITH, Appellants

                                          V.
              ATLAS 13 NORTHWEST MEDICAL, LP, Appellee

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-35237

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed September 1, 2020. The notice of
appeal was due October 1, 2020. See Tex. R. App. P. 26.1. Appellants, however,
filed their notice of appeal on October 2, 2020, a date within 15 days of the due date
for the notice of appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Appellants did not file a motion to extend time to file the notice of appeal.

      On November 5, 2020, we ordered appellant to file a proper motion to extend
time to file the notice of appeal on or before November 16, 2020. See Tex. R. App.
P. 26.3, 10.5(b). Appellant did not file a motion. Therefore, we dismiss the appeal.
See Tex. R. App. P. 42.3.

                                  PER CURIAM

Panel consists of Justices Christopher, Wise, and Hassan




                                         2